         Case 1:19-cr-00931-WHP Document 33
                                         34 Filed 05/29/20
                                                  06/01/20 Page 1 of 1
                                        Renato C. Stabile
                                         Attorney at Law
                                    580 Broadway, Suite 400
                                      New York, NY 10012
                                        212-219-1469 (o)
                                       212-219-1897 (fax)
                                     917-204-0181 (mobile)
                                   renato.c.stabile@gmail.com


                                                           May 29, 2020

                                                                           Application denied.
BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007
                                                                                      June 1, 2020
                      Re:     United States v. Osborne, et al., 19 Cr. 931 (WHP)
Dear Judge Pauley:
        I am the attorney for Lywan Reed, a defendant in the above-referenced matter. I write to
request a temporary modification of the conditions of Mr. Reed’s release. Mr. Reed is on home
confinement with electronic monitoring. We request permission for Mr. Reed to leave his home
on Saturday, June 6, 2020 from 5:00 pm to 11:00 pm to attend a “gender reveal” for his expected
baby, who is due in September 2020. The gathering would be with family and close friends and
would be limited to 10 people. It would be at a home located approximately a 10 minute drive
from Mr. Reed’s current residence and we would provide the address to Pretrial Services. I have
communicated with both Pretrial Services and the Government about this request. Pretrial
Services adviseG that as a general policy, Pretrial Services does not consent to any social
activities. The Government advised that it defers to Pretrial.
       I thank the Court for its consideration.
                                                           Respectfully submitted,
                                                                  /s/
                                                           Renato C. Stabile
cc:    AUSA Rebecca Dell
       All Defense Counsel
       (via ECF)

       Bernisa Mejia
       Pretrial Services
       (via email)
